FILED
                           NOT FOR PUBLICATION                              JAN 13 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DION STARR,                                      No. 10-56205

              Plaintiff - Appellee,              D.C. No. 2:08-cv-00508-GW-SH

  v.
                                                 ORDER*
COUNTY OF LOS ANGELES; LOS
ANGELES COUNTY SHERIFF’S
DEPARTMENT; Deputy MAYBET
BUGARIN; Deputy JOSE GARIBAY,
Erroneously Sued As Deputy Jose
Garivay; Sgt. MICHAEL INGE; Lt.
ALFRED GONZALEZ, Erroneously Sued
As Alfred Gonzales; Capt. JOHN CLARK,

              Defendants - Appellants.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                     Argued and Submitted November 7, 2012
                              Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: D.W. NELSON and O’SCANNLAIN, Circuit Judges, and SINGLETON,
Senior District Judge.**

      The parties’ joint motion for voluntary dismissal of this appeal is

GRANTED. This appeal is dismissed. See Fed. R. App. P. 42(b). This order sent

to the district court shall constitute the mandate. The parties shall bear their own

costs and fees on appeal.




       **
             The Honorable James K. Singleton, Senior District Judge for the U.S.
District Court for the District of Alaska, sitting by designation.